Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-5 and 9-13 are pending. The specie election requirement mailed 06/22/2020 has been reconsidered and withdrawn. Accordingly, claims 1-5 and 9-13 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 05/02/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-3 and 9-13 in the non-final mailed 02/02/2022 is withdrawn. Applicant’s arguments are persuasive and have overcome the rejection of record. See arguments on page 5.
The 103(a) rejection of claims 1-3 and 9-13 over ‘537 (US Patent 5,747,537, Patent date 05-1998) in view of Gould (Salt Selection for Basic Drugs, International Journal of Pharmaceutics, 33, pp. 201-217, Published 1986) in the non-final mailed 02/02/2022 is withdrawn. The amendments to claim 1 have overcome the rejection of record.
The 103(a) rejection of claims 1-3 and 9-13 over ‘679 (USPGPub 2012/0121679, Published 05-2012) in the non-final mailed 02/02/2022 is withdrawn. The amendments to claim 1 have overcome the rejection of record.

Allowable Subject Matter
Claims 1-5 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is ‘679 (USPGPub 2012/0121679, Published 05-2012).
679 teach antimicrobial compositions comprising an organic acid having the immediately below structure (claim 1). The variable n is 1 to 10. 

    PNG
    media_image1.png
    115
    261
    media_image1.png
    Greyscale

Current variable R1 is methyl, n is 8 to 10, p and q being zero, L being a bond and A being COOX
679 teach the antimicrobial compositions contain a water solvent and a surfactant (claim 1).
679 teach the following.

    PNG
    media_image2.png
    209
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    75
    555
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    202
    367
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    124
    552
    media_image5.png
    Greyscale

		However, 679 does not teach at least one R5 among four of R5 is H. It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628